Citation Nr: 1145925	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  06-18 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for claimed cervical spondylosis. 

2.  Entitlement to service connection for headaches, including as secondary to cervical spondylosis. 



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran had active service from January 1977 to April 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2004 and February 2006 rating decisions by the RO. 

In April 2005, the Veteran presented testimony at a personal hearing conducted at the RO before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the Veteran's claims folder.

In August 2010, the Board remanded the Veteran's claims for additional development of the record.  A Supplemental Statement of the Case was issued in September 2011 by the VA Appeals Management Center (AMC), which continued the denial of the claims.  The case is once again before the Board. 



FINDINGS OF FACT

1.  The currently demonstrated cervical spondylosis is shown as likely as not to have had its clinical onset during the Veteran's extensive period of active service.

2.  The competent and credible evidence of record associates the Veteran's headaches with his cervical spondylosis. 



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by cervical spondylosis is due to disease or injury that was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The Veteran's headache disorder is due to his service-connected cervical spondylosis.  38 U.S.C.A. §§ 1110 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011).  VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

VCAA also requires VA notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant. 

The Board need not, however, discuss the sufficiency of the notification letter sent to the Veteran during the current appeal - or VA's development of his claim - in light of the fact that service connection is being granted.  

Thus, any potential deficiency on the part of VA in complying with the provisions of VCAA has essentially been rendered moot by the Board's complete grant of the service connection benefits sought on appeal.


II.  Cervical Spondylosis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Here, the Veteran's service treatment records document that he was involved in a motor vehicle accident in October 1988.  An in-service treatment record documented that he had a small abrasion on the left frontal scalp, however, it was noted that he had "no serious injury." 

During the April 2005 hearing, the Veteran testified that his in-service motor vehicle accident, along with his physical training and military occupational specialty (MOS) as a unit supply specialist led him to develop neck problems.  See the hearing transcript, pages 3, 5.

In support of his claim, the Veteran submitted an April 2004 lay statement from L.D., who indicated that she has known the Veteran for several years and "[could] testify to the fact that he has been complaining of neck pain from . . . the last years of his time in the military service" to the present.  

The Veteran also submitted an April 2004 statement from J.S., who indicated that she served with the Veteran and recalls that there were "a number of occasions" where he was "unable to work out or play racquetball" due to his neck pain.  

In a self-report of medical history completed during his January 1995 separation examination, the Veteran indicated that he had experienced swollen or painful joints.  He did not, however, specify which joints had caused him problems and a physical examination did not identify any cervical spine disabilities.   

While the Veteran's service treatment records do not document in-service treatment for a neck injury or disease, the Veteran is competent to report that he experienced neck pain during service.  See Jandreau, supra.  Moreover, he has submitted competent lay evidence which supports his testimony of in-service neck pain.  See Buchanan, supra (the lack of contemporaneous medical evidence is not an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits.)  Accordingly, the Board finds that an in-service injury or disease (the second Shedden element) has been demonstrated.

After his separation from service, the Veteran was diagnosed with focal spondylosis at the C5-C6 vertebrae and possible early degenerative disc disease at this level in August 1999.  He was again diagnosed with cervical spondylosis during an April 2004 VA examination.  A current disability (the first Shedden element) has therefore been demonstrated. 

As noted, the first and second Shedden elements have been met.  With respect to the third Shedden element (a competent and credible nexus), the Board finds that the Veteran's statements, lay statements submitted by his friends and co-workers, and the VA outpatient treatment records, are sufficient for the purpose of establishing a continuity of symptomatology of a neck disability since service.  

In this capacity, the Board notes that the Veteran has submitted several statements from members of the clergy who recall that he was experiencing neck pain shortly after separating from service.  

For example, in a March 2006 statement, the Reverend, J.K.C. stated that he lived on the same floor as the Veteran while attending school in 1995 and recalls that he "often had difficulty with his neck and would comment about some pain."  

Similarly, an April 2006 statement from the Reverend S.E.M., described meeting the Veteran in 1997 and that he "would often complain of neck pain and would never really hold his neck in an upright position." 

Additionally, in a March 2006 statement, M.W. indicated that, during the two years, she worked with the Veteran, he complained of neck pain and had a limited range of motion in his neck. 

As noted, in August 1999, four years after the Veteran separated from service, he was diagnosed with mild to moderate focal spondylosis at the C5-C6 level.  While receiving VA outpatient treatment in August 2000, the Veteran complained of a history of neck pain and stiffness. 

The Veteran was afforded a VA examination in April 2006 to determine the etiology of his cervical spine disability.  After reviewing the claims folder and conducting a physical examination, the VA examiner stated that she was unable to determine whether the Veteran's cervical spondylosis is related to his October 1988 motor vehicle accident or other service related duties without resorting to speculation.  

The examiner clarified that since X-ray studies were not conducted at the start of the Veteran's symptoms, and since cervical spondylosis "is a near universal condition which frequently is demonstrated on x-ray in many adults over the age of 30," it is not possible to determine if his current disability is due to the natural aging process or a result of his in-service motor vehicle accident or service related occupation. 

In August 2010, the Board observed that the April 2006 VA examination misstated the Veteran's age by 10 years.  As a result, the Veteran's case was remanded in order to obtain an additional medical opinion to determine whether the fact that the Veteran was diagnosed with spondylosis at age 41, rather than 51, altered the VA examiner's opinion.

In October 2010, a new VA examiner reviewed the Veteran's claims folder and indicated that the fact that the Veteran was 41 years old when diagnosed with spondylosis did not alter the prior medical opinion as the disability could appear in people in their 30's. 

In short, the April 2006 and October 2006 VA examiners stated that they could not determine whether the Veteran's spondylosis was related to his military service without resorting to speculation.  

The evidence of record does, however, contain multiple competent and credible lay statements which indicate that the Veteran experienced neck pain during service which has continued to the present day. 

Accordingly, when viewed as a whole, the Board finds that the evidence to be in relative equipoise in showing the onset of symptomatology in service, continuing until diagnosis in August 1999, and remaining thereafter.  

In resolving all reasonable doubt in the Veteran's favor, service connection for spondylosis is warranted.  


III.  Headaches

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Here, the record clearly indicates that the Veteran has a headache disability.  See, e.g., the April 2006 VA examination.  The first Wallin element (a current disability) has therefore been met. 

As noted, the Board is granting service connection for cervical spondylosis.  Evidence of a service-connected disability (the second Wallin element) has therefore been demonstrated. 

With respect to the third Wallin element, evidence establishing a connection between the service-connected disability and the current disability, the Veteran was afforded a VA examination to determine the etiology of his headache disorder in April 2006.  

After reviewing the Veteran's claims folder and conducing a physical examination, the examiner stated that the Veteran's headaches are "at least as likely as not (50/50 probability) caused by or a result of" his cervical spondylosis.  It was noted that "the Veteran provided a good history of headaches related to his neck pain.  The nature and location of [his] headaches" [was] consistent with the musculoskeletal strain of the neck. 

The Board observes that the record does not contain any competent nexus opinions to the contrary.  The third Wallin element (a competent and credible nexus) has therefore been met. 

In summary, the Board is of the opinion that the Veteran has met all requirements needed establish service connection for headaches.  Specifically, the claims folder contains competent and credible evidence of a nexus between the Veteran's diagnosed headache disorder and his service-connected cervical spondylosis.  



ORDER

Service connection for spondylosis is granted.

Service connection for headaches is granted.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


